Citation Nr: 0721696	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-08 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1969 to 
March 1973.

This matter is before the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO)  in St. 
Petersburg, Florida.

In March 2007, the veteran testified at a Travel Board 
hearing at the RO before           the undersigned Veterans 
Law Judge (VLJ) of the Board.  A transcript of this 
proceeding is of record.  During the hearing, the veteran 
submitted additional evidence (consisting of a VA 
psychiatrist's statement), and he waived his right to have 
this evidence initially considered by the RO.  See 38 C.F.R. 
§§ 20.800, 20.1304(c) (2006).  

For the reasons set forth below, the appeal is being REMANDED 
to the RO via   the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify        the veteran if further 
action is required.


REMAND

The current record establishes that the veteran meets the 
preliminary schedular rating requirements for a TDIU, on the 
basis of the level of disability compensation of which he is 
in receipt, consisting of a 20 percent rating for service-
connected hepatitis C, and a 70 percent rating for major 
depressive disorder (itself            service-connected 
based upon a secondary medical relationship to the hepatitis 
C).  Since the combined disability rating for these 
conditions is that of 80 percent,   when accounting for the 
fact that each stems from a common etiology, this effectively 
satisfies the initial schedular rating requirement.  See 
38 C.F.R. § 4.16(a) (requiring at least one disability 
ratable at 60 percent or more, or otherwise if there are two 
or more disabilities, one disability ratable at 40 percent or 
more, with sufficient additional disability to bring the 
combined rating to 70 percent).  

The remaining issue for consideration, however, is whether 
the veteran is unable to secure and maintain substantially 
gainful employment due to the severity of his service-
connected disabilities.  

In this regard, on a March 2006 VA psychiatric examination, 
the most recent such evaluation on file, the diagnosis was 
rendered of major depressive disorder, chronic, and of panic 
disorder with agoraphobia.  The examination provider further 
assigned a Global Assessment of Functioning (GAF) score of 
42, which he explained was intended to correspond to serious 
impairment socially and occupationally.  See also the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV) 
(providing that a GAF score of 41 to 50 is indicative of 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)).

In his February 2007 statement, a psychiatrist at the Miami 
VA Medical Center (VAMC) indicated that he had been treating 
the veteran for approximately           two years, and that 
the veteran had been diagnosed with a mood disorder,           
with related symptoms that significantly limited his ability 
to function and work.

Concerning his service-connected hepatitis C condition, the 
veteran explained during the March 2007 Board hearing that he 
received treatment for this condition in the recent past, and 
that he has not since experienced any recurrence of symptoms.  
His service-connected psychiatric disorder is therefore the 
primary condition upon which he alleges entitlement to the 
benefit sought.  He has further indicated through his hearing 
testimony and also on a completed formal TDIU claim (VA Form 
21-8940) and that he was last employed full-time in 2001 for 
a period of about one-year, and prior to that he had worked 
for a three-year timeframe during the mid-1980s.  

Also of record is the veteran's Vocational Rehabilitation and 
Education (VRE) file, which includes an October 2004 report 
of a vocational counselor for purposes of determining the 
veteran's eligibility for vocational rehabilitation benefits 
under Chapter 31.  The report states that the veteran was 
found to have an impairment to employability due in part to 
his service-connected psychiatric condition, and which the 
evaluating VA counselor considered to be a serious obstacle 
to obtaining permanent employment.  It was further observed, 
however, that the veteran's feasibility for employment had to 
be determined prior to the provision of additional services.  
See 38 C.F.R. § 21.50 (as recently revised, see 72 Fed. Reg. 
14,041        (Mar. 26, 2007)) (addressing those criteria 
which each must be satisfied to demonstrate eligibility for 
Chapter 31 benefits).  So following this initial evaluation, 
he commenced a four-month period of training exercises to 
determine the feasibility of identified occupational goals, 
which was completed in February 2005.                      

A June 2005 memorandum to the file, though, notes that he was 
unable to report to a follow-up evaluation, and attempts to 
contact him had been unsuccessful.              Later that 
month he received notice that his claim for vocational 
rehabilitation services had been suspended.  In connection 
with this matter, the veteran explained at the Board hearing 
that he had timely contacted the vocational counselor, but 
had also then recognized that there were practical 
considerations that prevented him from continuing with the 
prescribed course of action.  Contemporaneous reports    of 
VA treatment also reflect that while he had successfully 
completed the prior four-month training period, he continued 
to receive individual and group counseling for symptoms of a 
diagnosed mood disorder that presented a potential difficulty 
to occupational adjustment.
 
Considering the above, a more definitive opinion is required 
to address the extent of occupational impairment attributable 
to service-connected disability.  Whereas the veteran did not 
proceed with an assessment process to determine the 
availability of further vocational benefits, there is still a 
plausible basis to find that a service-connected condition 
may have had a substantial effect upon the capacity for 
functioning in an occupational environment.  Moreover, the 
medical opinions thus far obtained on employability are not 
sufficient to adjudicate this claim.  Hence,          a 
supplemental opinion should be requested from the March 2006 
VA examiner,   as to whether the veteran is in fact unable to 
secure and maintain substantially gainful employment as a 
consequence solely of his service-connected disabilities.  
See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

While this case is on remand, the RO (AMC) should also obtain 
all additional remaining VA outpatient clinical records on 
file, including those pertaining to treatment for a 
psychiatric condition.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  See also 38 C.F.R. § 3.159(c)(2).

Accordingly, this case is REMANDED for the following action:

1.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment at the              Miami 
VAMC since September 2006.                       
Then associate all records obtained 
with his        claims file.

2.	If possible, arrange for the 
psychiatrist who previously examined 
the veteran in March 2006 to provide an 
addendum to that evaluation.  
Specifically, the examiner is asked to 
again review the relevant evidence in 
this case and provide a supplemental 
opinion with regard to whether the 
veteran is incapable of securing and 
maintaining substantially gainful 
employment due to his service-connected 
major depressive disorder and hepatitis 
C.  In offering this opinion the 
examiner must consider the degree of 
interference with ordinary activities, 
including capacity for employment, 
caused solely by the veteran's service-
connected disabilities,                         
as distinguished from any nonservice-
connected physical conditions.  

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion instead from a physician 
equally qualified to make this 
determination.  (Note:  if this latter 
situation arises, this may require 
having the veteran re-examined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  
It is absolutely imperative that the VA 
examiner, whoever designated, has 
access to and reviews the claims 
folder, including a copy of this 
remand,                as well as the 
veteran's vocational rehabilitiation 
records, and February 2007 statement 
from a psychiatrist at the Miami VAMC.  

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  Stegall v. West, 11 
Vet. App. 268 (1998).

4.	Then readjudicate the claim on appeal 
in light of the additional evidence 
obtained.  If the claim is not granted 
to the veteran's satisfaction, send him 
and his representative a supplemental 
statement of the case (SSOC) and give 
them time to respond before returning 
the case to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States         Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 
2006).



_________________________________________________
C. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



